By the court.

The statute of 1824, cap. 73, section 4, enacts “ that any party aggrieved at any judgraenl, not rendered on default, of the court of common pleas, in any real action or in any personal action, &e. may appeal therefrom, &c. and where any such appeal shall be made by any plaintiff and he shall not recover more than fifty dollars in the superior court of judicature, he shall not recover any costs on such appeal, but the defendant shall recover Ms costs and shall have a separate judgment therefor.” Were it not for this provision in the statute, the plaintiff would, by law, be entitled to recover his costs both in the court below and upon the appeal, and the only effect of this provision is, to take from the plaintiff the costs of the appeal and give the defendant costs.
The plaintiff must have judgment for his damages'and the costs of the court below, and the defendant judgment for his costs here.